DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 6, the limitation “the first, second and third sections of the elastic support comprises a stretchable vulcanized rubber” renders the claim indefinite due to claim 6’s dependency from claim 1.  Claim 1 establishes that the hose hanger comprises an elastomeric material having a certain tensile strength.  Claim 6 then refers to specific parts of the hanger being made of stretchable vulcanized rubber.  There currently is no link between these limitations and therefore it is unclear if in claim 6, the Applicant is intending to further limit the elastomeric material from claim 1, establish that the elastomeric material from claim 1 is in different parts of the device or if there is some other combination.  Therefore, the limitation is indefinite in the Examiner’s position.  It is suggested that the Applicant positively establish the relationship between the material limitations to clarify this issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miceli US 5067677 (hereinafter Miceli).
Re. Cl. 1, Miceli discloses: A hose hanger (10, Fig. 1) comprising: an elastomeric material with a material property tensile strength greater than 4 kilopound per square inch (KSI) (more rigid plastic material with a tensile strength of 6100 psi, Col. 3, Line 66-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hua US 2011/0107558 (hereinafter Hua) in view of Miceli.
Re. Cl. 1, Hua discloses: A hose hanger (10, Fig. 1) comprising: an elastomeric material (rubber, Paragraph 0031, Lines 1-2).
Re. Cl. 1, Hua does not disclose the elastomeric material with a material property tensile strength greater than 4 kilopound per square inch (KSI).  Miceli discloses that it is known to formulate a hanger (10, Fig. 1) from an elastomeric material with a material property tensile strength greater than 4 kilopound per square inch (KSI) (more rigid plastic material with a tensile strength of 6100 psi, Col. 3, Line 66-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hua device to be made out of an elastomeric material having a tensile strength greater than 4 KSI as disclosed by Miceli since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Miceli as applied to claim 1 above, and further in view of Maki US 2015/0158479 (hereinafter Maki).
Re. Cl. 2, Hua discloses an attachment clip (20, Fig. 1), wherein the elastomeric material is connected to the attachment clip (see Fig. 1), wherein the elastic support includes: a first section (see Fig. 1, portion with openings 11); a second section integrally connected to the first section (32, Fig. 1), and a third section integrally connected to the second section (see Fig. 1, where 20’ attaches to), and wherein the elastic support is uniform in width (see Fig. 1, portion 32 has a uniform width) but does not disclose a carabiner assembly, and a carabiner assembly connector connected to the elastomeric material and the carabiner assembly. Maki discloses a hose hanger (Fig. 1) which includes an elastic member (41, Fig. 1-2) that is attached to a carabiner assembly (Fig. 11), and a carabiner assembly (80c, Fig. 11) connected to the elastic member (see Fig. 1, 5-6 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hua in view of Miceli device to replace the attachment device (20’) in Hua with the carabiner of Maki since Maki states that such a modification provides a more linear arrangement of the loops (Paragraph 0062, Lines 1-3).
Re. Cl. 3, Hua discloses: the first section includes a plurality of inner surfaces that define a plurality of openings (see 11s and 13s, Fig. 1).
Re. Cl. 4, Hua discloses: the plurality of openings is configured to receive an arm of the attachment clip (see Fig. 1, arm 22/24), and wherein the plurality of openings is arranged at different positions along the first section (see Fig. 1).
Re. Cl. 5, Hua discloses: the second section is a transition section (see Fig. 1) that is uniform in height from the first section toward and to the third section (see Fig. 1), wherein the third section includes an inner surface that defines an opening (see Fig. 1, where 22/24 pass through) configured to receive part of the carabiner assembly connector (see Fig. 1, the opening 28 is configured to receive a carabiner assembly in the same manner as 20’).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Miceli in view of Maki as applied to claim 2-5 above, and further in view of Murdock US 470698 (hereinafter Murdock).
Re. Cl. 6, Hua discloses the first second and third sections of the elastic support comprise a stretchable rubber, and wherein the elastic support exhibits a maximum load failure of greater than 300 lbs, according to AAR Standard S-4006 (Paragraph 0030, Lines 1-2 and Paragraph 0036, Lines 4-7) but the combination does not explicitly disclose the use of vulcanized rubber.  Murdock discloses a pipe hanger (Fig. 1) which is made from a stretchable vulcanized rubber (Lines 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hua, Miceli and Maki device to employ vulcanized rubber as disclosed by Murdock since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engman US 3261579, Nadherny US 3422964, Seay US 3567041, Chierici US 3784030, Nadherny US 4519564, Campbell US 4986500, Nadherny US 5662295, Murphy US 2004/0155005, and Murphy US 2007/0227999 disclose other known hose hangers which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632